Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 1 of 246 PageID: 598




                          Exhibit 1
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 2 of 246 PageID: 599
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 3 of 246 PageID: 600
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 4 of 246 PageID: 601
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 5 of 246 PageID: 602
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 6 of 246 PageID: 603
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 7 of 246 PageID: 604
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 8 of 246 PageID: 605
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 9 of 246 PageID: 606
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 10 of 246 PageID: 607
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 11 of 246 PageID: 608
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 12 of 246 PageID: 609
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 13 of 246 PageID: 610
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 14 of 246 PageID: 611
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 15 of 246 PageID: 612
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 16 of 246 PageID: 613
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 17 of 246 PageID: 614
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 18 of 246 PageID: 615
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 19 of 246 PageID: 616
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 20 of 246 PageID: 617
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 21 of 246 PageID: 618
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 22 of 246 PageID: 619
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 23 of 246 PageID: 620
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 24 of 246 PageID: 621
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 25 of 246 PageID: 622
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 26 of 246 PageID: 623
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 27 of 246 PageID: 624
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 28 of 246 PageID: 625
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 29 of 246 PageID: 626
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 30 of 246 PageID: 627
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 31 of 246 PageID: 628
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 32 of 246 PageID: 629
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 33 of 246 PageID: 630
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 34 of 246 PageID: 631
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 35 of 246 PageID: 632
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 36 of 246 PageID: 633
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 37 of 246 PageID: 634
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 38 of 246 PageID: 635
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 39 of 246 PageID: 636
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 40 of 246 PageID: 637
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 41 of 246 PageID: 638
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 42 of 246 PageID: 639
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 43 of 246 PageID: 640
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 44 of 246 PageID: 641
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 45 of 246 PageID: 642
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 46 of 246 PageID: 643
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 47 of 246 PageID: 644
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 48 of 246 PageID: 645
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 49 of 246 PageID: 646
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 50 of 246 PageID: 647
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 51 of 246 PageID: 648
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 52 of 246 PageID: 649
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 53 of 246 PageID: 650
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 54 of 246 PageID: 651
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 55 of 246 PageID: 652
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 56 of 246 PageID: 653
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 57 of 246 PageID: 654
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 58 of 246 PageID: 655
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 59 of 246 PageID: 656
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 60 of 246 PageID: 657
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 61 of 246 PageID: 658
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 62 of 246 PageID: 659
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 63 of 246 PageID: 660
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 64 of 246 PageID: 661
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 65 of 246 PageID: 662
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 66 of 246 PageID: 663
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 67 of 246 PageID: 664
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 68 of 246 PageID: 665
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 69 of 246 PageID: 666
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 70 of 246 PageID: 667
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 71 of 246 PageID: 668
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 72 of 246 PageID: 669
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 73 of 246 PageID: 670
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 74 of 246 PageID: 671
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 75 of 246 PageID: 672
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 76 of 246 PageID: 673
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 77 of 246 PageID: 674
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 78 of 246 PageID: 675
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 79 of 246 PageID: 676
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 80 of 246 PageID: 677
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 81 of 246 PageID: 678
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 82 of 246 PageID: 679
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 83 of 246 PageID: 680
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 84 of 246 PageID: 681
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 85 of 246 PageID: 682
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 86 of 246 PageID: 683
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 87 of 246 PageID: 684
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 88 of 246 PageID: 685
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 89 of 246 PageID: 686
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 90 of 246 PageID: 687
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 91 of 246 PageID: 688
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 92 of 246 PageID: 689
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 93 of 246 PageID: 690
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 94 of 246 PageID: 691
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 95 of 246 PageID: 692
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 96 of 246 PageID: 693
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 97 of 246 PageID: 694
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 98 of 246 PageID: 695
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 99 of 246 PageID: 696




                          Exhibit 2
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 100 of 246 PageID: 697
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 101 of 246 PageID: 698
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 102 of 246 PageID: 699
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 103 of 246 PageID: 700
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 104 of 246 PageID: 701
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 105 of 246 PageID: 702
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 106 of 246 PageID: 703
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 107 of 246 PageID: 704
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 108 of 246 PageID: 705
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 109 of 246 PageID: 706
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 110 of 246 PageID: 707
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 111 of 246 PageID: 708
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 112 of 246 PageID: 709
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 113 of 246 PageID: 710
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 114 of 246 PageID: 711
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 115 of 246 PageID: 712
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 116 of 246 PageID: 713
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 117 of 246 PageID: 714
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 118 of 246 PageID: 715




                           Exhibit 3
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 119 of 246 PageID: 716

                Jeffrey Bowie v. Costco Wholesale Corporation
                                July 13, 2018

                                                                               1
    1                        UNITED STATES DISTRICT COURT
    2                        FOR THE DISTRICT OF NEW JERSEY
    3                        CIVIL ACTION 3:16-CV-05808-BRM-LHG
    4    - - - - - - - - - - - - - - - - - - - - - - - -
    5    JEFFREY BOWIE,
    6                    Plaintiff,
    7           vs.
    8    COSTCO WHOLESALE CORPORATION,
    9    BRUCE DZENEORF; and JOHN AND JANE DOES 1-10
  10     (fictitious names),
  11                     Defendants.
  12     - - - - - - - - - - - - - - - - - - - - - - - -
  13
  14                     TRANSCRIPT of the stenographic notes of
  15     the deposition of WILLIAM BOWIE in the above-entitled
  16     matter, as taken by and before LORRAINE B. ABATE, a
  17     Certified Court Reporter and Notary Public of the
  18     State of New Jersey and Registered Professional
  19     Reporter, held at the offices of DeNoia Tambasco &
  20     Germann, 501 Main Street, Toms River, New Jersey, on
  21     July 13, 2018, commencing at 10:00 a.m., pursuant to
  22     Subpoena.
  23
  24
  25
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 120 of 246 PageID: 717

                Jeffrey Bowie v. Costco Wholesale Corporation
                                July 13, 2018

                                                                               2
    1    A P P E A R A N C E S:
    2
    3                    DeNOIA TAMBASCO & GERMANN, LLC
    4                    Attorneys for the Plaintiff
    5                        501 Main Street
    6                        Toms River, New Jersey 08753
    7                    BY: JAMES N. CITTA, ESQ.
    8                        (732)341-1030
    9                        citta@denoiatambasco.com
  10
  11                     SEYFARTH SHAW, LLP
  12                     Attorneys for the Defendants
  13                         620 Eighth Avenue
  14                         New York, New York       10018
  15                     BY: EPHRAIM J. PIERRE, ESQ.
  16                         (212) 218-5500
  17                     epierre@seyfarth.com
  18
  19
  20
  21
  22
  23
  24
  25
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 121 of 246 PageID: 718

                Jeffrey Bowie v. Costco Wholesale Corporation
                                July 13, 2018

                                                                             15
    1    months.
    2           Q.       Did there come a time where you bought a
    3    Sony television from Costco?
    4           A.       My wife purchased it.
    5           Q.       Do you recall what warehouse you
    6    purchased that television from?
    7           A.       Either Ocean or Edison.         I'm sure you
    8    can look up exactly where it came from.
    9                    MR. PIERRE:      Off the record.
  10                     (Discussion off the record.)
  11                     MR. PIERRE:      Let's mark this as an
  12     exhibit.
  13                     (W. Bowie Exhibit 2, Three-Page Purchase
  14     Detail, marked for identification, as of this date.)
  15            Q.       Mr. Bowie, what I have put in front of
  16     you is an exhibit marked W. Bowie No. 2.             If you
  17     could, please turn your attention to the page marked
  18     Costco 885.     The numerals are indicated at the bottom
  19     right hand portion of the page.
  20                     Do you notice at the top of the page
  21     there, it says member number.          It lists a series of
  22     digits and then says William Bowie.
  23            A.       Okay.    Now I recollect what happened.
  24     It was a gift from my wife.         She bought the smaller
  25     one because it only fit in my in-law's car.             So I
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 122 of 246 PageID: 719

                 Jeffrey Bowie v. Costco Wholesale Corporation
                                 July 13, 2018

                                                                             16
    1    immediately returned it and got the bigger one
    2    because I owned a truck.         So that's how it got to my
    3    name.    Sorry.
    4            Q.      So with the smaller one -- do you recall
    5    what the size of the original television your wife
    6    bought you?
    7            A.      I think it was 55.       And we returned it
    8    and bought a 60.
    9            Q.      And this transaction occurred in July of
  10     2016 -- I mean, July of 2006?          I'm sorry.
  11             A.      That's what the paper says.
  12             Q.      Do you remember it happening around that
  13     time span, the summer of 2006?
  14             A.      I do.    Because it was a birthday gift.
  15             Q.      And your birthday is?
  16             A.      June 21st, '66.
  17             Q.      Do you recall how much the television
  18     cost?
  19             A.      I see on here that it was $2,799, which
  20     is roughly what I remember.
  21             Q.      Do you recall buying a warranty with
  22     this television?
  23             A.      I do not.
  24             Q.      Before purchasing the 60-inch
  25     television, do you recall when your wife bought the
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 123 of 246 PageID: 720

                 Jeffrey Bowie v. Costco Wholesale Corporation
                                 July 13, 2018

                                                                             19
    1    and I see that there was an adjustment there for
    2    $428.
    3                    Is that the adjustment you received with
    4    the sale on the 60-inch television?
    5            A.      I believe so.
    6            Q.      And the location you went to for that
    7    adjustment was the Edison location; is that correct?
    8            A.      I don't know.      That's what it says.
    9            Q.      Was the Edison location closer to you?
  10             A.      It's closer to my work.         I see the time
  11     is 12:05.     I was probably on lunch.
  12             Q.      Prior to seeking this price adjustment,
  13     did you speak with Jeffrey Bowie?
  14             A.      In relation to the TV or speak to him at
  15     all?
  16             Q.      In relation to the television.
  17             A.      Probably not.      No idea, though.
  18             Q.      After getting the price adjustment, were
  19     you satisfied with the television and your purchase?
  20             A.      Yes.
  21             Q.      Did there come a time when this Sony
  22     television did not work?
  23             A.      Yes.
  24             Q.      What was the issue with the television?
  25             A.      Just dead.
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 124 of 246 PageID: 721

                Jeffrey Bowie v. Costco Wholesale Corporation
                                July 13, 2018

                                                                             20
    1           Q.       When you say dead, was there an issue
    2    with the picture?
    3           A.       I believe it's no picture, no sound.
    4           Q.       When did this no picture, no sound issue
    5    first appear in the Sony television?
    6           A.       A day or two before I returned it.
    7           Q.       Do you remember the time frame when that
    8    happened specifically?
    9           A.       I believe I returned it in the morning
  10     and it didn't come on.
  11            Q.       Did it occur in the summer of 2014?
  12            A.       I assume it aligns with whenever I
  13     returned it, which I'm sure you have here.
  14            Q.       After the Sony television went dead as
  15     you testified, did you attempt to get it fixed?
  16            A.       I did not.
  17            Q.       Did you contact Costco after the
  18     television stopped operating?
  19            A.       I don't believe so.
  20            Q.       Did you speak with Jeffrey Bowie after
  21     the television stopped operating?
  22            A.       Probably.
  23            Q.       Did you speak with him via text?
  24            A.       Don't know.
  25            Q.       Did you speak with him via telephone?
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 125 of 246 PageID: 722

                Jeffrey Bowie v. Costco Wholesale Corporation
                                July 13, 2018

                                                                             22
    1           Q.       So during the time that your television
    2    broke, you were aware of this policy and you
    3    individually intended to return the television?
    4           A.       Yes.
    5           Q.       In returning the television, what did
    6    you hope to get?
    7           A.       Another television.
    8           Q.       So you wanted a full refund on the
    9    purchase?
  10            A.       I wanted what the rules allowed.
  11            Q.       In your conversation with Jeffrey Bowie
  12     prior to returning the television, did he explain to
  13     you Costco's refund policies?
  14            A.       I already knew the refund policies.            I
  15     knew it when I bought it.         That factored into my
  16     decision to purchase at Costco.
  17            Q.       You stated earlier that your wife bought
  18     it as a gift.
  19                     Did you instruct her that if she were to
  20     give you a television, it should come from Costco?
  21            A.       We had talked about buying one.           She is
  22     also aware of the policies.
  23            Q.       With the return policy in mind, did you
  24     intend to get a new television based on the refund
  25     policy?
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 126 of 246 PageID: 723

                 Jeffrey Bowie v. Costco Wholesale Corporation
                                 July 13, 2018

                                                                             23
    1            A.      Yes.
    2            Q.      Did you intend to get a bigger
    3    television based on the refund policy?
    4            A.      I intended to spend all of the money I
    5    got back.     I actually did not intend to buy bigger,
    6    but the same size TVs were cheaper.           So I bought a
    7    bigger one.
    8            Q.      Do you recall the date on which you
    9    returned your Sony television?
  10             A.      I do not, but it's probably on here.
  11             Q.      If you can refer back to W. Bowie
  12     Exhibit 2 and to page Costco 883.           It says
  13     September 20, '14.
  14                     Does that refresh your memory as to when
  15     you returned your Sony television?
  16             A.      I assume that is accurate.
  17             Q.      But you don't specifically remember the
  18     date?
  19             A.      I do not.
  20             Q.      Do you recall it occurring in the summer
  21     of 2014?
  22             A.      I have no recollection.
  23             Q.      September 2014 was a Saturday.          Do you
  24     ordinarily work on Saturdays?
  25             A.      Not normally, no.
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 127 of 246 PageID: 724

                Jeffrey Bowie v. Costco Wholesale Corporation
                                July 13, 2018

                                                                             25
    1    warehouse that perhaps --
    2           A.       No.
    3           Q.       And for clarification, at the time that
    4    you did return this television, Jeffrey Bowie worked
    5    at the Brick warehouse; is that correct?
    6           A.       Yes.
    7           Q.       And the reason why you went to the Brick
    8    warehouse is because he worked there.
    9                    Did you believe you would get
  10     preferential treatment because Bowie worked there?
  11            A.       No.
  12            Q.       Did you think that your refund would go
  13     smoother because Jeffrey Bowie worked there?
  14            A.       No.
  15            Q.       So besides Jeffrey Bowie working there,
  16     were there any other reasons for you to go to the
  17     Brick warehouse to return this television?
  18            A.       No.
  19            Q.       So the primary reason that you returned,
  20     it was because Jeffrey Bowie worked there?
  21            A.       Yes.
  22            Q.       Did anyone accompany you when you
  23     returned the television?
  24            A.       My wife.
  25            Q.       What is her name?
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 128 of 246 PageID: 725

                Jeffrey Bowie v. Costco Wholesale Corporation
                                July 13, 2018

                                                                             29
    1           Q.       Was Jeffrey Bowie at the counter during
    2    the entire transaction where you received the refund?
    3           A.       I believe so.
    4           Q.       Do you recall the amount of money you
    5    were refunded?
    6           A.       It was whatever the purchase price here
    7    was minus the adjustment.
    8           Q.       I'll refer you back to W. Bowie Exhibit
    9    No. 2 and page 883.       You see there is an amount there
  10     in the refund transaction detail.
  11                     Does that refresh your memory as to how
  12     much was returned to you?
  13            A.       That does not show the correction for
  14     the price adjustment.        I believe they refunded the
  15     full thing and then corrected the price adjustment
  16     again.
  17            Q.       When was the refund corrected for the
  18     price adjustment again?
  19            A.       At that time.
  20            Q.       So based upon --
  21            A.       I don't see that transaction here.
  22            Q.       So based upon the price adjustment done
  23     at the Edison location at Costco 884, do you believe
  24     you were refunded the amount of $2399.99?
  25            A.       Yes, I believe I was refunded what I
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 129 of 246 PageID: 726

                 Jeffrey Bowie v. Costco Wholesale Corporation
                                 July 13, 2018

                                                                             30
    1    paid, not more.
    2            Q.      And how did you receive this refund?
    3            A.      It was all credit card corrections.
    4            Q.      Did you receive a cash card or a Costco
    5    gift card?
    6            A.      I don't remember.       Possibly, because I
    7    had told them I was purchasing a TV today, so I did
    8    not need -- so that may be what was done.             I do not
    9    know.    I'm sure you have a record of it.
  10             Q.      So prior to coming to the warehouse for
  11     the refund, did Jeffrey Bowie look up any transaction
  12     details related to that Sony television?
  13             A.      I believe he did.
  14             Q.      What did he tell you about the
  15     transaction details on the television?
  16             A.      I think he just verified the purchase
  17     date and that stuff.       I don't know what else he did
  18     with it.
  19             Q.      Did you ask him to verify the purchase
  20     date for you?
  21             A.      I did not.
  22             Q.      He did it on his own?
  23             A.      He knew that I was going to return, so
  24     probably did.
  25             Q.      Do you know when Bowie told you the
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 130 of 246 PageID: 727

                Jeffrey Bowie v. Costco Wholesale Corporation
                                July 13, 2018

                                                                             31
    1    purchase date of your television?
    2           A.       I do not.
    3           Q.       Do you know when Bowie looked up that
    4    information for you?
    5           A.       I do not.
    6           Q.       So after processing the television, what
    7    happened next?
    8           A.       He introduced me to the guy who was
    9    their television expert and me and my wife and that
  10     person went through and talked about which TV was the
  11     best one.
  12            Q.       Do you recall the name of this
  13     television quote, unquote, expert?
  14            A.       I do not.     It was a man.
  15            Q.       What TV did you ultimately select?
  16            A.       Samsung.
  17            Q.       Do you recall how big it was?
  18            A.       75.
  19            Q.       Was it an HD television?
  20            A.       Yes.
  21            Q.       Was it internet or wifi         capable?
  22            A.       Yes.
  23            Q.       Was it a smart television?
  24            A.       Yes.    They did not sell anything but
  25     that at that point.
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 131 of 246 PageID: 728

                Jeffrey Bowie v. Costco Wholesale Corporation
                                July 13, 2018

                                                                             32
    1           Q.       Do you recall any other features that
    2    this Samsung television had?
    3           A.       No.
    4           Q.       Do you believe that Samsung television
    5    was better than your Sony television that you
    6    previously purchased?
    7           A.       Yes.
    8           Q.       Did Jeffrey Bowie in any way assist you
    9    in picking out a television?
  10            A.       No.
  11            Q.       Did you purchase anything else with the
  12     Samsung television?
  13            A.       I don't know.      I may have bought the
  14     warranty.     I believe I did.
  15            Q.       And you're referring to an extended
  16     warranty?
  17            A.       Yes.
  18            Q.       After the purchase, did you have any
  19     other money remaining on the cash card or refund that
  20     was provided to you?
  21            A.       I don't believe so.        I believe I paid
  22     additional.
  23            Q.       You think you contributed a little more
  24     towards the purchase?
  25            A.       Yes.
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 132 of 246 PageID: 729
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 133 of 246 PageID: 730




                           Exhibit 4
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 134 of 246 PageID: 731
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 135 of 246 PageID: 732
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 136 of 246 PageID: 733
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 137 of 246 PageID: 734
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 138 of 246 PageID: 735
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 139 of 246 PageID: 736
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 140 of 246 PageID: 737
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 141 of 246 PageID: 738
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 142 of 246 PageID: 739




                           Exhibit 5
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 143 of 246 PageID: 740
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 144 of 246 PageID: 741
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 145 of 246 PageID: 742
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 146 of 246 PageID: 743
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 147 of 246 PageID: 744
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 148 of 246 PageID: 745
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 149 of 246 PageID: 746
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 150 of 246 PageID: 747




                           Exhibit 6
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 151 of 246 PageID: 748
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 152 of 246 PageID: 749
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 153 of 246 PageID: 750
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 154 of 246 PageID: 751
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 155 of 246 PageID: 752
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 156 of 246 PageID: 753
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 157 of 246 PageID: 754
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 158 of 246 PageID: 755
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 159 of 246 PageID: 756
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 160 of 246 PageID: 757
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 161 of 246 PageID: 758




                           Exhibit 7
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 162 of 246 PageID: 759
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 163 of 246 PageID: 760
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 164 of 246 PageID: 761




                           Exhibit 8
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 165 of 246 PageID: 762
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 166 of 246 PageID: 763
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 167 of 246 PageID: 764
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 168 of 246 PageID: 765
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 169 of 246 PageID: 766
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 170 of 246 PageID: 767




                           Exhibit 9
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 171 of 246 PageID: 768
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 172 of 246 PageID: 769
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 173 of 246 PageID: 770
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 174 of 246 PageID: 771
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 175 of 246 PageID: 772
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 176 of 246 PageID: 773




                EXHIBIT 10
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 177 of 246 PageID: 774
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 178 of 246 PageID: 775
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 179 of 246 PageID: 776
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 180 of 246 PageID: 777
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 181 of 246 PageID: 778
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 182 of 246 PageID: 779
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 183 of 246 PageID: 780
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 184 of 246 PageID: 781
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 185 of 246 PageID: 782
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 186 of 246 PageID: 783
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 187 of 246 PageID: 784
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 188 of 246 PageID: 785
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 189 of 246 PageID: 786
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 190 of 246 PageID: 787
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 191 of 246 PageID: 788
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 192 of 246 PageID: 789
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 193 of 246 PageID: 790
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 194 of 246 PageID: 791
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 195 of 246 PageID: 792
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 196 of 246 PageID: 793
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 197 of 246 PageID: 794
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 198 of 246 PageID: 795
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 199 of 246 PageID: 796
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 200 of 246 PageID: 797
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 201 of 246 PageID: 798
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 202 of 246 PageID: 799
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 203 of 246 PageID: 800
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 204 of 246 PageID: 801
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 205 of 246 PageID: 802
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 206 of 246 PageID: 803
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 207 of 246 PageID: 804
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 208 of 246 PageID: 805
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 209 of 246 PageID: 806
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 210 of 246 PageID: 807
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 211 of 246 PageID: 808
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 212 of 246 PageID: 809
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 213 of 246 PageID: 810
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 214 of 246 PageID: 811
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 215 of 246 PageID: 812
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 216 of 246 PageID: 813
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 217 of 246 PageID: 814
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 218 of 246 PageID: 815
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 219 of 246 PageID: 816
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 220 of 246 PageID: 817
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 221 of 246 PageID: 818
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 222 of 246 PageID: 819
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 223 of 246 PageID: 820
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 224 of 246 PageID: 821
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 225 of 246 PageID: 822
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 226 of 246 PageID: 823




                   EXHIBIT 11
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 227 of 246 PageID: 824
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 228 of 246 PageID: 825
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 229 of 246 PageID: 826
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 230 of 246 PageID: 827




                   EXHIBIT 12
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 231 of 246 PageID: 828
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 232 of 246 PageID: 829
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 233 of 246 PageID: 830
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 234 of 246 PageID: 831
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 235 of 246 PageID: 832
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 236 of 246 PageID: 833
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 237 of 246 PageID: 834
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 238 of 246 PageID: 835
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 239 of 246 PageID: 836
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 240 of 246 PageID: 837
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 241 of 246 PageID: 838
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 242 of 246 PageID: 839
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 243 of 246 PageID: 840
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 244 of 246 PageID: 841




                   EXHIBIT 13
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 245 of 246 PageID: 842
Case 3:16-cv-05808-BRM-LHG Document 32-4 Filed 12/14/18 Page 246 of 246 PageID: 843
